                                             Case 2:20-cv-00874-RFB-BNW Document 37
                                                                                 35 Filed 10/14/20
                                                                                          10/11/20 Page 1 of 5


                                     1    LOKER LAW, APC                                 KIND LAW
                                     2    Matthew M. Loker, Esq. (279939)                Michael Kind, Esq. (13903)
                                          matt@loker.law                                 mk@kindlaw.com
                                     3    1303 East Grand Avenue, Suite 101              8860 South Maryland Pkwy, Ste. 106
                                     4    Arroyo Grande, CA 93420                        Las Vegas, NV 89123
                                          Telephone: (805) 994-0177                      Telephone: (707) 337-2322
                                     5    Facsimile: (805) 994-0197                      Facsimile: (707) 329-5881
                                     6
                                          Attorney for Plaintiff,
                                     7    Christopher Petras
                                     8
                                                                UNITED STATES DISTRICT COURT
                                     9                               DISTRICT OF NEVADA
                                    10
                                          CHRISTOPHER PETRAS,                            Case No.: 20-cv-874-RFB-BNW
                                    11
                                                           Plaintiff,
                                    12                                                   SECOND STIPULATION TO
                                                                  v.                     CONTINUE DATES IN
                                    13                                                   SCHEDULING ORDER
1303 East Grand Avenue, Suite 101




                                    14    NAVY FEDERAL CREDIT
   ARROYO GRANDE, CA 93420




                                          UNION; JPMORGAN CHASE                          HON. BRENDA WEKSLER
       LOKER LAW, APC




                                    15
                                          BANK, NATIONAL
                                    16    ASSOCIATION; EQUIFAX
                                    17
                                          INFORMATION SERVICES
                                          LLC; AND, EXPERIAN
                                    18    INFORMATION SOLUTIONS,
                                    19
                                          INC.
                                                           Defendant.
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                         Case No.: 20-cv-874-RFB-BNW                         Petras v. Navy Federal Credit Union, et al.
                                                       SECOND STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 37
                                                                                 35 Filed 10/14/20
                                                                                          10/11/20 Page 2 of 5



                                     1
                                         TO THIS COURT AND TO ALL PARTIES AND THEIR RESPECTIVE
                                     2
                                         ATTORNEYS OF RECORD:
                                     3
                                     4          WHEREAS, this Court issued its Scheduling Order on July 8, 2020,
                                     5   ECF No. 18;
                                     6          WHEREAS, the Parties sought to continue dates in the Scheduling
                                     7   Order on October 1, 2020, ECF No. 32;
                                     8          WHEREAS, this Court denied the Parties’ first Stipulation on October
                                     9   6, 2020, ECF No. 34;
                                    10          WHEREAS, the Parties respectfully file this Second Stipulation to
                                    11   extend dates in the Discovery Plan and Scheduling Order further outlining
                                    12   the good cause for said request;
1303 East Grand Avenue, Suite 101




                                    13          WHEREAS, Plaintiff Christopher Petras (“Plaintiff”) has issued and
   ARROYO GRANDE, CA 93420
      LOKER LAW, APC




                                    14   all Defendants have responded to written discovery, Plaintiff has issued
                                    15   deposition notices to Defendant JPMorgan Chase Bank, N.A., and is in the
                                    16   process of issuing deposition notices on Defendants Equifax Information
                                    17   Services LLC; and, Experian Information Solutions, Inc. and Plaintiff has
                                    18   issued a third-party subpoena to non-party Trans Union LLC;
                                    19          WHEREAS, the Defendants need to issue additional written discovery
                                    20   to Plaintiff, and the Parties need to conduct additional depositions, including
                                    21   party and expert depositions;
                                    22          WHEREAS, good cause exists for this extension due to restrictions and
                                    23   conflicts that arose as the result of COVID-19 closures;
                                    24          WHEREAS, the conflicts are impacting the finalization of discovery
                                    25   and impeding upon the Parties’ ability to fully develop their respective
                                    26   claims and/or defenses;
                                    27          WHEREAS, the Parties are working together in good faith to grant
                                    28   needed extensions on written discovery and find mutually agreeable dates for
                                         Case No.: 20-cv-874-RFB-BNW             1 of 4      Petras v. Navy Federal Credit Union, et al.
                                                       SECOND STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 37
                                                                                 35 Filed 10/14/20
                                                                                          10/11/20 Page 3 of 5


                                         depositions;
                                     1
                                                WHEREAS, difficulties are arising in extending professional
                                     2
                                         courtesies based upon the current Scheduling Order;
                                     3
                                                WHEREAS, for Plaintiff these issues have impacted Plaintiff’s ability
                                     4
                                         to proceed with Fed. R. Civ. P. 30(b)(6) since these respective witnesses for
                                     5
                                         each Defendant are backlogged from being unable to appear for depositions
                                     6
                                         in other lower numbered matters earlier this year;
                                     7
                                     8
                                                WHEREAS, Plaintiff’s ability to proceed with Fed. R. Civ. P. 30(b)(1)

                                     9
                                         since these witnesses are only recently returning to work so finding mutually

                                    10
                                         agreeable dates that cause as little disruption to the employee’s work

                                    11
                                         schedules has been difficult;

                                    12          WHEREAS, the delays have also impacted Plaintiff’s Expert, Dr.
1303 East Grand Avenue, Suite 101




                                    13   Mitchell Taubman, because Dr. Taubman is attempting to gather medical
   ARROYO GRANDE, CA 93420
      LOKER LAW, APC




                                    14   assessments from Plaintiff’s schools and prior medical professionals;

                                    15   however, each of these offices and departments are understaffed and

                                    16   progressing slowly in gathering the requested information;

                                    17          WHEREAS, Plaintiff’s Expert, Evan Hendricks, is also impacted due

                                    18   to the extra delay by Trans Union in responding to Plaintiff’s third-party

                                    19   subpoena and a portion of Mr. Hendricks’ Opinion also will be based upon

                                    20   deposition testimony that has yet to occur;
                                    21          WHEREAS, Plaintiff’s Expert, Dr. Stan V. Smith, is similarly
                                    22   impacted since Dr. Smith is awaiting information regarding Plaintiff’s
                                    23   pecuniary loss from third party sources;
                                    24          THEREFORE, the Parties jointly request the Court extend remaining
                                    25   dates in the Scheduling Order by 90 days as follows:
                                    26
                                    27
                                    28
                                         Case No.: 20-cv-874-RFB-BNW             2 of 4      Petras v. Navy Federal Credit Union, et al.
                                                       SECOND STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 37
                                                                                 35 Filed 10/14/20
                                                                                          10/11/20 Page 4 of 5



                                     1                EVENT                      CURRENT                        PROPOSED
                                     2    Expert Disclosures
                                                                               October 6, 2020                 January 4, 2021
                                     3    (Initial)
                                     4    Expert Disclosures
                                                                             November 5, 2020                 February 3, 2021
                                     5    (Rebuttal)
                                     6    Discovery Cut-Off                  December 7, 2020                   March 8, 2021
                                     7    Dispositive Motions                  January 4, 2021                  April 5, 2021
                                     8    Pretrial Order                      February 3, 2021                   June 1, 2021
                                     9

                                    10   Date: October 11, 2020                                                  LOKER LAW, APC
                                    11
                                    12                                                           By: ___/s/ Matthew M. Loker___
                                                                                                       MATTHEW M. LOKER, ESQ.
1303 East Grand Avenue, Suite 101




                                    13                                                                  ATTORNEY FOR PLAINTIFF
   ARROYO GRANDE, CA 93420
      LOKER LAW, APC




                                    14
                                    15                                                                          CLARK HILL PLLC

                                    16
                                                                                              By: ___/s/ Jeremy J. Thompson___
                                    17                                                               JEREMY J. THOMPSON, ESQ.
                                    18                                                       ATTORNEY FOR DEFENDANT, EQUIFAX

                                    19                                                                         NAYLOR & BRASTER

                                    20
                                                                                                By: ___/s/ Andrew Sharples___
                                    21                                                                ANDREW SHARPLES, ESQ.
                                    22                                                     ATTORNEY FOR DEFENDANT, EXPERIAN
                                    23
                                                                                                              BALLARD SPAHR LLP
                                    24
                                    25                                                               By: ___/s/ Joel E. Tasca___
                                    26                                                                      JOEL E. TASCA, ESQ.
                                                                                               ATTORNEY FOR DEFENDANT, CHASE
                                    27
                                    28
                                         Case No.: 20-cv-874-RFB-BNW             3 of 4      Petras v. Navy Federal Credit Union, et al.
                                                       SECOND STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
                                             Case 2:20-cv-00874-RFB-BNW Document 37
                                                                                 35 Filed 10/14/20
                                                                                          10/11/20 Page 5 of 5


                                                                SIGNATURE CERTIFICATION
                                     1
                                                Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                     2
                                         Policies and Procedures Manual, I hereby certify that the content of this document
                                     3
                                         is acceptable to all defense counsel, and that I have obtained their authorization to
                                     4
                                         affix electronic signatures to this document.
                                     5
                                     6
                                         Date: October 11, 2020                                                  LOKER LAW, APC
                                     7
                                     8
                                                                                                 By: ___/s/ Matthew M. Loker___
                                     9                                                                 MATTHEW M. LOKER, ESQ.
                                                                                                        ATTORNEY FOR PLAINTIFF
                                    10
                                    11     IT IS SO ORDERED CERTIFICATE OF SERVICE
                                    12        A copy
                                           DATED:    of the
                                                  11:53 am, foregoing
                                                            October 14,Stipulation
                                                                        2020       to Continue Dates in Scheduling Order
1303 East Grand Avenue, Suite 101




                                    13   has been sent via e-mail to counsel of record on October 11, 2020.
   ARROYO GRANDE, CA 93420
      LOKER LAW, APC




                                    14
                                    15
                                           BRENDA WEKSLER                                              ___/s/ Matthew M. Loker___
                                           UNITED STATES MAGISTRATE JUDGE                                MATTHEW M LOKER, ESQ.
                                    16
                                    17                                   SCHEDULING ORDER
                                    18          The above-set stipulated Amendments to the Discovery Plan of the parties
                                    19   shall be the Amended Scheduling Order for this action pursuant to Federal Rule of
                                    20   Civil Procedure 16(b) and Local Rule 16-1.
                                    21
                                    22                                       IT IS SO ORDERED:
                                    23
                                    24                                       ____________________________________
                                    25                                       UNITED STATES MAGISTRATE JUDGE
                                    26
                                    27                                       DATED:____________________________

                                    28
                                         Case No.: 20-cv-874-RFB-BNW             4 of 4      Petras v. Navy Federal Credit Union, et al.
                                                       SECOND STIPULATION TO CONTINUE DATES IN SCHEDULING ORDER
